431 F.2d 483
Mrs. Otto ORKIN and Mrs. Otto for the Mrs., Inc., Plaintiffs-Appellants,v.ORKIN EXTERMINATING COMPANY, Inc., Defendant-Appellee.
No. 29972 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 17, 1970.

Appeal from Northern District of Georgia at Atlanta; Newell Edenfield, District Judge.
Albert M. Horn, Atlanta, Ga., for plaintiffs-appellants.
Irving K. Kaler, Martin H. Rubin, Atlanta, Ga., for defendants-appellants; Kaler, Karesh, Rubin & Frankel, Atlanta, Ga., of counsel.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966